                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF UTAH


GREG PAUL REVERE SANCHEZ                            MEMORANDUM DECISION &
                                                    DISMISSAL ORDER
                      Petitioner,

v.
                                                    Case No. 2:18-CV-70-DN
STATE OF UTAH,
                                                    District Judge David Nuffer
                      Respondent.


       Petitioner, Greg Paul Revere Sanchez, filed a pro se habeas-corpus petition. 28 U.S.C.S.

§ 2254 (2018). An Order dated August 9, 2018, determined that the petition was deficient for a

few reasons. (Doc No. 58.) The order gave gave Petitioner directions for curing the deficiencies,

directed the clerk to send him a "Pro Se Litigant Guide," with a blank-form habeas corpus

petition, and ordered him to cure the deficiencies within thirty days. (Id.) Petitioner responded by

filing motions to have all his documents returned to him. He noted, “I’m not complying with

your thirty days.”

       IT IS ORDERED that--because of Petitioner's failure to comply with the Court's Order

and to appropriately prosecute his case--the petition is DISMISSED. This action is CLOSED.

       IT IS FURTHER ORDERED that Petitioner’s motions to have his documents returned

to him are DENIED. (Doc. Nos. 59 & 60.) The originals belong to the public record now.
Moreover, Petitioner has filed around fifty documents and it would strain the Court’s resources

to copy and return them all. As a one-time courtesy, however, the Clerk’s Office shall copy the

petition, (Doc. No. 4), and send the copy to Petitioner.

               DATED this 18th day of October, 2018.

                                              BY THE COURT:



                                              JUDGE DAVID NUFFER
                                              United States District Court




                                                                                                  2
